Seabury, J.
This action was brought to recover $171.60 with interest from January 20, 1912, for the sale and delivery of twenty-five pieces of “ moreen,” consisting of 2,366% yards, at the agreed price of seven and one-quarter cents per yard. The answer was a general denial, and, as a separate defense, alleged the Statute of Frauds. The learned court below ordered judgment in favor of the plaintiffs for the amount claimed.' The evidence failed to establish that the plaintiffs delivered the requisite quantity of merchandise. The only evidence on this subject was that of the witness Berkman, and upon his cross-examination it was made evident that he had no knowledge of the number of yards that were actually delivered. The defense based upon the Statute of Frauds was established by the proof. The undisputed evidence in the case established that the contract of sale was oral; that the goods sold were of a value greater than fifty dollars; that nothing “ in earnest to bind the contract ” was given; that no payment was made on account, and that no note or memorandum in writing of the contract was made by the defendants, or their agent. While it ilf true that the goods were delivered to and received by the defendants, this fact alone is insufficient to take this case out of the statute, because the defendants did not accept the goods, and so notified the plaintiffs immediately upon receiving them: The statute could not be satisfied merely by the act of the vendor. It required some act on the part of the vendee manifesting an intention to accept the goods as a "performance of the . contract. In Caulkin v. Heilman, 47 N. Y. 449, 452, the court said: “ If the contract is oral, and no part of the price is paid by the vendee, there must be, not only a delivery of *510the goods by the vendor, but a receipt and acceptance of them by the vendee to pass the title or make the vendee liable for the priceand this acceptance must be voluntary and unconditional. Even the receipt of the goods, without an acceptance, is not sufficient. Some act or conduct on the part of the vendee * *• * manifesting an intention to accept the goods as a performance of the contract, and to appropriate them, is required to supply the place of a written contract.”-
We have examined the bill or statement of account and the letter of the defendants, and are of the opinion that they fail to bring the case within the principle enunciated in Turner Co. v. ¡Robinson, 55 Mise. ¡Rep. 28'0. There is nothing in the letter which refers to the bill or statement, and neither the letter nor ■ statement standing alone meets the requirements -of the statute. The letter established that the defendant had bought goods from the plaintiffs, and that these goods were not delivered within the time specified, and therefore the defendants refused to accept them. It is true that the defendants’ letter contains a counter offer to purchase the goods at a reduced price, but this offer was not accepted, and the plaintiffs do not claim that this offer ever ripened into a contract,
■ The judgment is reversed and a new trial ordered, with costs to appellants to abide the event.
Lehman and Page, JJ., concur.
Judgment reversed and a new trial ordered, with costs to appellants to abide event.